DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 and 3-11) in the reply filed on 1/29/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al (US 2009/0049882, cited in IDS filed 5/01/19) in view of Plociennik et al (US 2009/0095438).
Regarding claim 1, Flick et al teaches a method for operating a combined casting/rolling installation (abstract) comprising:

then operating a rolling mill of the combined casting/rolling installation to produce a rolled product from the cast product (figs 1-2, rolling stand 11 of rolling installation 6); wherein
the combined casting/rolling installation has a control device with a measuring unit (figs 1-2, temperature measuring device 13a) and a controller (figs 1-2, evaluation device 20 formed by a CPU);
operating the measuring unit for detecting a rolled-product property for generating a measurement signal dependent on the rolled-product property and for transmitting the measurement signal to the controller (paragraph [0073-0074], temperature profiles recorded by the temperature-measuring devices input into a mathematical model in the evaluation device);
using the measurement signal from the controller to generate a control signal for the casting machine based on a basis of a control algorithm and transmitting the control signal to the casting machine (paragraph [0073-0074], mathematical model develops an optimum control strategy and generates corresponding control signals, paragraph [0053], evaluation device connected to actuating devices, casting roll adjustment devices, heating/cooling devices for zoned thermal influencing of casting roll barrel, etc); and
the casting machine uses the control signal to set a casting parameter (paragraph [0069], control signals which counteract flatness deviations transmitted to actuating devices of the first rolling stand and/or actuating devices of the casting device);
the rolled-product property that is detected by the measuring unit is a temperature profile of the rolled product in the width direction thereof (paragraph [0045], temperature measuring device 13a for recording the temperature profile of the strip additionally arranged just behind at least one rolling stand of the rolling installation, paragraph [0073], temperature profiles over the strip width);

Flick et al is quiet to the casting machine having a secondary cooling device; and that the cooling parameter is a cooling parameter of the secondary cooling device.
Plociennik et al discloses a continuous casting process (abstract), recognizing great importance is attached to the cooling of the metal strip after it emerges from the mold (paragraph [0003]).  To achieve optimum temperature management of the cast metal strip, dynamic spraying in the form of the distribution of water and pressure over the width and length of the strand is functionally controlled (paragraph [0005]).  In addition to cooling, from the standpoint of process engineering, it is important to keep the degree of scaling as low as possible (paragraph [0006]).  Plociennik et al teaches first and second cooling devices (paragraph [0031]) for cooling in a first section (6), especially in subsection (6A), which immediately follows the mold (3) (paragraph [0031], correlating to a secondary cooling process).  The cooling nozzles can be designed as a nozzle bar extending across the width of the metal strip (paragraph [0039]), having a housing (14), where a cooling effect can be controlled by varying the distance between the surface of the strand and the housing (paragraph [0040]).  It is additionally possible to divide the nozzles into several groups, so as to vary the cooling effect by turning individual groups on or off, for avoiding undercooling of edge regions of the metal strip (paragraph [0041-0042]).  A rolling process may be further included a straightening process (paragraph [0029]).
In view of the teachings of Plociennik et al, it would have been obvious to one of ordinary skill in the art, to modify Flick et al as to include controlling of the secondary cooling of the casting process, as Flick et al recognizes drawbacks in the prior art flatness values due to temperature fluctuations of the cast metal strip as it emerges from the casting rolls (paragraph [0007]) as well as high roughness of the metal strip caused by the casting operation and scaling (paragraph [0009]), and that Plociennik et al 

Regarding claim 3, the combination teaches the cooling parameter of the casting machine is a cooling power profile in the width direction of the cast product (Plociennik, paragraph [0004], distribution of water over the width and length of the strand, paragraph [0007], optimum cooling of the strip, paragraph [0039], nozzles extending across the width, paragraph [0041-0042], individual groups of nozzles can be turned on or off, avoiding undercooling of edges).

	Regarding claim 4, the combination teaches setting of the cooling parameter comprising a setting of the position of one or more cooling nozzles of the secondary cooling device of the casting machine in relation to the cast product (Plociennik, paragraph [0013], adjustment of different distances between the cooling devices and the metal strip, paragraph [0038]-[0040], cooling devices have a housing 13, cooling effect controlled by varying the distance between the surface of the strand and the housing 13).

Regarding claim 5, the combination teaches the cast product generated by the casting machine is a metal strand (Flick, fig 1-2, paragraph [0067], cast steel strip).

Regarding claim 6, the combination teaches the rolled product generated by the rolling mill is a metal strip (Flick, paragraph [0002], hot strip thickness following the rolling deformation is between 0.3 and 4 mm).



	Regarding claim 8, the combination teaches generating the rolled product by a hot rolling process (Flick, paragraph [0002], producing a hot rolled steel strip, figs 1-2, note strip heater 12 upstream of rolling stand 11).

Regarding claim 9, the combination teaches operating the measuring unit for detecting the rolled-product property downstream of the rolling mill with respect to a running direction of the rolled product in the combined casting/rolling installation (Flick, figs 1-2, temperature sensor 13a is downstream of rolling stand 11).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al as modified by Plociennik et al as applied to claim 1 above, and further in view of Hohenbichler et al (US 2012/0067095).
	Regarding claim 10, the combination is quiet to the rolling mill is a blooming mill and the combined casting/rolling installation has a further rolling mill, wherein the further rolling mill is a finishing mill; the method further comprising: detecting the rolled-product property between the rolling mill and the further rolling mill by the measuring unit.
Hohenbichler et al teaches a combined casting and rolling plant comprising a device for preparing hot-rolling stock (fig 1, paragraph [0016]).  The rolling stock is prepared optimally for a subsequent rolling process (paragraph [0025]).  Hohenbichler et al teaches a pre-rolling train (5) and a 
In light of the teachings of Flick et al who suggests multiple temperature measuring devices 13, 13a, 13b that can record the strip temperature throughout the process (fig 1), it would have been obvious to one of ordinary skill in the art to modify the combination of Flick et al and Plociennik et al, to include a pre-rolling train and a final rolling train and to detect the temperature profile between the rolling trains in the fashion of Hohenbichler, so as to optimally prepare the rolling stock is at the correct temperature for the subsequent rolling process so that a high quality rolling product is ensured (Hohenbichler, paragraph [0025]).

	Regarding claim 11, the combination teaches of determining the actual value of the rolled-product property by the controller using the measurement signal (Flick, paragraph [0073]), but is quiet to the control signal being dependent on a deviation between a setpoint value and the actual value of the rolled product property.
	Hohenbichler et al teaches a combined casting and rolling plant comprising a device for preparing hot-rolling stock (fig 1, paragraph [0016]).  The rolling stock is prepared optimally for a subsequent rolling process (paragraph [0025]).  The temperature profile of the descaled rolling stock is recorded by means of a temperature profile measuring instrument and delivered to a controller (paragraph [0026]).  With the aid of a control rule and by taking a setpoint temperature profile into account, the controller determines a plurality of control parameters which are delivered to a plurality of control components, so as to influence the temperature profile of the rolling stock very deliberately over the width direction, which in turn has a very advantageous effect on the quality of the resulting rolling stock, particularly in the edge or side regions (paragraph [0026]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735